Exhibit 10.4
 
ADDENDUM TO EMPLOYMENT AGREEMENT


THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”), is entered into December 15,
2011, but made effective retroactive to November 16, 2011, by and between
LiqTech NA, Inc., a Delaware corporation (the “Company”), and Donald S. Debelak
(the “Employee”).


RECITALS


WHEREAS, the Company and the Employee are parties to that certain employment
agreement dated November 16, 2005 (the “Employment Agreement”); and


WHEREAS, the Company and the Employee have mutually agreed to exercise the
Second Option term of the Employment Agreement as described in Section 1.3 of
the Employment Agreement; and


WHEREAS, the Company and the Employee, as a condition to their mutual agreement
to the Second Option term, have agreed to be bound by the terms of this
Addendum.


NOW THEREFORE, in consideration of the premises set forth above and the mutual
covenants set forth below, the Company and the Employee agree that the
Employment Agreement shall be modified as follows:



 
1.
Section 3.4 of the Employment Agreement shall be replaced with the following:



3.4 Termination by the Company Without Cause.  The Company may terminate the
Employee’s employment without Cause upon twelve (12) months prior written notice
to the Employee.



 
2.
Section 3.5 of the Employment Agreement shall be replaced with the following:



3.5 Resignation by the Employee.  The Employee may terminate his employment upon
six (6) months prior written notice to the Company (the “Resignation Notice
Period”).


3.           Until further agreement between the Company and the Employee, the
Employee’s annual salary described in Section 2.2 of the Employment Agreement
shall be fixed at $162,000.00.



 
4.
A new Section 2.7 shall be added to the Employment Agreement, as follows:



2.7 Incentive Compensation.  The Employee shall receive additional yearly
warrants based on LiqTech International, Inc.’s EBIT as established by its
financial statements.  The number of warrants is equal to 0.15 EBIT divided by
that company’s average share price during the ten (10) days before the
publication of that company’s financial results.  One-third (1/3) of such
warrants may be exercised immediately, one-third (1/3) after twelve (12) months,
and one-third (1/3) after twenty-four (24) months.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties hereto execute this Addendum
effective as of the date written in the preamble above.



 
COMPANY
     
LIQTECH NA, INC.,
 
  a Delaware corporation
     
By: 
/s/ Lasse Andreassen
     
Lasse Andreassen
 
Title: 
Director, on behalf of the Board of Directors
     
EMPLOYEE
     
/s/ Donald S. Debelak
 
Donald S. Debelak

 
 
2